DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Arguments
Applicant’s amendments and arguments of March 3, 2022 has been fully and carefully considered.  Applicant has made all of the changes to the abstract and the claims as requested by the Examiner.  Accordingly, the objection and rejections have been withdrawn.  Applicant has incorporated the allowable subject matter of claim 8 into the independent claims as such the 35 USC 103 rejection over DeFosse et al., US 2011/0272365 is withdrawn.  Claims 1-7 and 9-14 are now in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771